Exhibit 99.1 TILL CAPITAL LTD. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2014 (Unaudited) Notice ofNon-review ofInterimFinancialStatements The attached interim condensed consolidated financial statements for the three months ended March 31, 2015 and three months ended February 28, 2014 have been prepared by and are the responsibility of the Company’s management and have been approved by the Audit Committee of the Company. The Company’s independent auditor has not performed a review of these interim financial statements. Till Capital Ltd. Interim Condensed Consolidated Balance Shets As of March 31, 2015 and December 31, 2014 (Expressed in Canadian dollars) March 31, 2015 December 31, 2014 (Unaudited) ASSETS Cash and cash equivalents $ $ Investments (Note 3) Reinsurance contract receivables — Property, plant and equipment (Note 4) Royalty and mineral interests (Note 5) Other assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Reinsurance contract liabilities (Note 7) $ $ Accounts payable and accrued liabilities (Note 8) Securities sold short (Note 3) Debt and finance leases (Note 9) SHAREHOLDERS’ EQUITY (Note 10) Share capital Contributed surplus Accumulated other comprehensive income — Deficit ) ) Equity attributable to shareholders of Till Capital Ltd. Non-controlling interests Total shareholders’ equity $ $ Subsequentevents (Note 16) Approved on behalf oftheAudit Committee: "William B. Harris" The accompanying notes are an integral part of these interim condensed consolidated financial statements. 1 Till Capital Ltd. Interim Condensed Consolidated Statements of Comprehensive Loss For the three months ended March 31, 2015 and February 28, 2014 (Unaudited - Expressed in Canadian dollars) March 31, 2015 February 28, 2014 REVENUE Premiums earned $
